DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5-10, 13-17, and 19-23 are pending in the application with claims 15-17 and 19-20 withdrawn. Claims 1, 5-10, 13-14, and 21-23 are examined herein.

Response to Arguments
Applicant's amendments and arguments filed 03/23/2022 have been fully considered, and are partially persuasive.

Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejection of record. 

Applicant's arguments regarding the combination of Pieck’s nuclear fuel element with the outer fuel layer of Popa are unpersuasive (see Remarks, pp. 9-10). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Pieck discloses a nuclear fuel element having a first region (2) comprising a poison material and a nuclear fuel material ([0045], [0079]) and a second region (1) surrounded by the first region comprising the nuclear fuel material and being substantially free of the poison material, the second region comprising a center of the nuclear fuel element and free of the poison material (Fig. 1 annotated below, [0079]); Popa establishes that having a peripheral nuclear fuel region, substantially free of poison material, surrounding a region comprising poison material shields the nuclear fuel element (Fig. 1 annotated below, 2:23-28, 3:11-13). Accordingly, the combination of Pieck with Popa results in the fuel element of claim 1. 

Applicant further argues that the combination of Pieck with Popa would not result in the claimed three-layered fuel element, but instead, would result in one or more regions of Pieck being replaced with a region of Popa (see Remarks, pp. 10-11). Examiner respectfully disagrees. As discussed above and in paragraph 11 of the Non-Final Rejection dated 12/24/2021, Pieck discloses a fuel element having a first region of nuclear fuel and poison material surrounding a central core of nuclear fuel material, the central core having no poison material ([0045], [0079]; see Fig. 1 annotated below). Popa discloses it is advantageous to have a peripheral fuel region surrounding a poison region, the peripheral region comprising only nuclear fuel material, for the benefit of shielding the poison region by the peripheral fuel region (2:23-28, 3:11-13; see Fig. 1 annotated below). Examiner notes that the rejection modifies Pieck in view of Popa, rather than Popa modified in view of Pieck, and further maintains that the combination of Pieck and Popa would result in the claimed nuclear fuel element: Pieck’s fuel element modified to include a third, outer fuel only region (in the space denoted by the arrow in the below annotated figures). In other words, the fuel element of Pieck-Popa would have Pieck’s central, fuel only second region surrounded by Pieck’s fuel + poison first region, surrounded by Popa’s peripheral, fuel only region which would shield Pieck’s fuel + poison first region. Examiner further notes that it was known in the art to have a fuel pellet comprising multiple fuel regions (i.e., more than two fuel regions) having different compositions (see e.g., US Patent No. 6,002,735, Abstract, Fig. 8). 

    PNG
    media_image1.png
    356
    643
    media_image1.png
    Greyscale

(Pieck, Fig. 1)					(Popa, Fig. 1)

Applicant further argues that placing the poison material between the central region and the peripheral region as claimed provides advantages not recognized by Pieck and Popa (see Remarks, pp. 11-12). However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As discussed above, the fuel element of Pieck-Popa meet the structural limitations of the fuel element of the claim, even if its intended purpose in the Pieck-Popa system is different from that of the invention. 

Regarding Applicant’s arguments with respect to the prior art rejection of claim 23, as discussed in paragraph 15 of the Non-Final Rejection dated 12/24/2021, while Pieck suggests the distribution of the poison material in the first region is somewhat homogenous ([0163], [0165]), the mixture of powders before sintering cannot be exactly homogenous due to particle size and density differences. Therefore, the concentration of poison material in Pieck’s fuel element varies with a longitudinal distance, the variation being zero or substantially the same. The somewhat homogenous distribution suggested by Pieck therefore discloses a near-zero variation of the concentration of the poison material with a longitudinal distance from a longitudinal center of the first region. 

Applicant's arguments regarding the combination of Pieck’s nuclear fuel element with the outer fuel layer of Popa and the varying poison concentration of Aoyama are unpersuasive (see Remarks, pp. 14-16). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, Pieck-Popa discloses the nuclear fuel element of claim 1 (a second, central, fuel only region surrounded by a first, poison + fuel region, surrounded by a third, outer, fuel only region) (Pieck, Fig. 1, [0045], [0079]; Popa, Fig. 1, 2:23-28, 3:11-13); Aoyama establishes that raising the concentration of the poison material “in proportion to the distance from the center of a fuel pellet” improves the economic efficiency in the fuel (Figs. 11a-11b, 5:59-6:3). The fuel element of Pieck-Popa only comprises poison material in first region of the fuel element (Pieck, Fig. 1, [0045], [0079]). Said differently, there is no poison material in Pieck-Popa’s second and third regions and, thus, there is no poison concentration to vary in those regions. Therefore, applying Aoyama’s teachings of increasing the amount of poison material away from the center of the fuel element (Aoyama, 5:59-6:3) to Pieck-Popa’s fuel element would result in varying the concentration of the poison material (which is located only in the first region) with a lateral distance from the central axis of the body such that the greatest concentration of the poison material is at an interface between the first region (which comprises the poison material) and the third region (which does not comprise any poison material). Accordingly, the combination of Pieck with Popa results in the fuel element of claims 7 and 22. 
Applicant’s arguments regarding the prior art rejection of claim 9 is also unpersuasive for the reasons discussed above with regards to claims 1, 7, and 22. 

Applicant's arguments regarding the combination of Pieck’s nuclear fuel element with the outer fuel layer of Popa, the varying poison concentration of Aoyama, and the longitudinal dimensions of Doerr are unpersuasive (see Remarks, pp. 18-19). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, Pieck-Popa discloses the nuclear fuel element of claim 1 (a central, fuel only region surrounded by an additional, poison + fuel region, surrounded by a peripheral, fuel only region) (Pieck, Fig. 1, [0045], [0079]; Popa, Fig. 1, 2:23-28, 3:11-13); Aoyama establishes that increasing the concentration of the poison material with increasing distance from a center of a fuel element improves the economic efficiency in the fuel (Figs. 11a-11b, 5:59-6:3); Doerr further establishes that having the longitudinal dimension of a central (16) and a peripheral (12) region of a fuel element less than a total height of the body enables axial thermal expansion of the fuel element and reduces the risks of chipping ([0042], [0047]). Accordingly, the combination of Pieck with Popa results in the fuel element of claim 13. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

Claim 6, as currently amended, requires “a longitudinal dimension of the first region is equal to between 80 percent and 90 percent of a height of the body.” This limitation is not adequately supported in the disclosure as filed. 

As discussed in the prior rejections, the recitation of “about” 80 percent and “about” 90 percent in previously presented claim 6 was interpreted, based on the definition provided in paragraph [0021] of the instant specification, to include 100 percent. In other words, previously presented claim 6 covered a first region having a longitudinal dimension equal to the height of the body, as shown in elected Figure 3B and as suggested by claim 13. However, the removal of the phrase “about” from the claim narrows the claim such that the longitudinal dimension of the first region is equal to between 80 percent and 90 percent of the height of the body of a fuel element having a first, second, and third region. This is in direct opposition to what is shown in elected Figures 3A-3B and claim 13. 

The specification as filed discloses the fuel element in the embodiment shown in Figures 2A-2B having a longitudinal dimension of a portion of the first region equal to between 80 percent and 90 percent of a height of the body ([0036]). However, there is no disclosure of the fuel element of the elected embodiment shown in Figures 3A-3B having a longitudinal dimension of the first region equal to between 80 percent and 90 percent of a height of the body. Rather, Figures 3A-3B show the first region having a longitudinal dimension equal to the full height of the body, as recited in claim 13. Further, while original claim 1 was directed towards both the embodiments shown in Figures 2A-2B and Figures 3A-3B, currently presented claim 1 is only directed towards the elected embodiment shown in Figures 3A-3B – a fuel element having three regions. The original disclosure as filed therefore does not support a fuel element having a first, second, and third region wherein the middle (first) region has a longitudinal dimension less than the full height of the body. 

The limitation is therefore new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1, 5, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2016/0104548 (“Pieck”) in view of US Patent No. 4,678,629 (“Popa”).

Regarding claim 1, Pieck discloses (see Fig. 1) a nuclear fuel element (10) for a nuclear reactor, comprising:
a body (1, 2) comprising:
	a first region (2) comprising a poison material and a nuclear fuel material ([0045], [0079]);
	a second region (1) surrounded by the first region, the second region comprising the nuclear fuel material and being substantially free of the poison material ([0079]).

	Pieck does not disclose a third region surrounding the first region. 

	Popa teaches (see Fig. 1) a nuclear fuel element (1) comprising an outer peripheral region (3) comprising nuclear fuel material and being substantially free of poison material comprising an outer surface of the nuclear fuel element free of the poison material (2:23-25) and surrounding a region comprising the poison material and the nuclear fuel material (2:26-28).

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to modify the fuel element of Pieck in view of Popa’s teachings of an outer-most fuel layer because Popa teaches this shields the outside portion of the fuel element (3:11-13). 

	The fuel element of the combination of Pieck-Popa would comprise the first region of Pieck laterally between the second region of Pieck and the third region of Popa (Pieck, Fig. 1; Popa, Fig. 1; Pieck teaches the first region surrounds the second region; Popa teaches a third, outer layer of nuclear fuel). 

Regarding claim 5, Pieck in view of Popa teaches the nuclear fuel element of claim 1. Pieck further discloses the lateral dimension of the first region is equal to about 7 percent and about 90 percent of a width of the body (Fig. 1, [0082]; the thickness of Pieck’s region 2 ranges from 0.05-7.5% of the total radius of the fuel element/body; in other words, the total lateral dimension of Pieck’s region 2 ranges from 0.05-7.5% of the total width of the fuel element/body, which encompasses the claimed range).

Regarding claim 21, Pieck in view of Popa teaches the nuclear fuel element of claim 1 and further teaches wherein the second region and the third region comprise the same composition (Pieck, [0087]; Popa, 2:23-25; Pieck discloses the second region may comprise only UO2, while Popa also teaches the third region may comprise only UO2). 

Regarding claim 23, Pieck in view of Popa teaches the nuclear fuel element of claim 1. Pieck further discloses wherein a concentration of the poison material in the first region varies with a longitudinal distance from a longitudinal center of the first region ([0163], [0165]; Pieck is silent as to a specific distribution of the poison material, suggesting the distribution of poison material in the first region is somewhat homogenous; however, the mixture of powders before sintering cannot be exactly homogenous due to particle size/density differences, therefore, the concentration varies with a longitudinal distance, the variation being zero or substantially the same; Examiner notes the claim language does not require the concentration to consistently increase or decrease in the longitudinal direction). 

Claims 7-10, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieck in view of Popa further in view of US Patent No. 4,832,906 (“Aoyama”).

Regarding claims 7-8, Pieck in view of Popa teaches the nuclear fuel element of claim 1, but does not teach wherein a concentration of the poison material within the first region varies with a lateral distance from a central axis of the body. 

Aoyama teaches (see Figs. 11a-11b) a nuclear fuel element (82f) comprising a poison material (gadolinia) wherein a concentration of the poison material within the fuel element increases with a lateral distance from a central axis of the body.

A POSA would have been motivated to increase the concentration of the poison material as taught by Aoyama in the nuclear fuel element of Pieck-Popa because Aoyama teaches this improves the economic efficiency of the fuel element (5:59-6:3). 
	The body of the fuel element of the combination of Pieck-Popa-Aoyama would comprise the first, poison and fuel region of Pieck laterally between the second, fuel region of Pieck and the third, fuel region of Popa (Pieck, Fig. 1, [0079]; Popa, Fig. 1, 2:23-28), wherein the concentration of the poison, which is only in the first region in the combination of Pieck-Popa-Aoyama, increases as the lateral distance from the central axis of the body increases, as taught by Aoyama (Aoyama, Fig. 11b), the concentration of the poison material varying only in the first region (Pieck, Fig. 1, [0079]; Popa, Fig. 1, 2:23-28; the second and third regions of the element of Pieck-Popa-Aoyama does not comprise poison material and therefore there is no poison concentration to vary in those regions). 

Regarding claim 22, Pieck in view of Popa teaches the nuclear fuel element of claim 1, but does not teach wherein a greatest concentration of the poison material is at an interface between the first region and the third region. 

Aoyama teaches (see Figs. 11a-11b) a nuclear fuel element (82f) comprising a poison material (gadolinia) wherein a concentration of the poison material within the fuel element increases with a lateral distance from a central axis of the body.

A POSA would have been motivated to increase the concentration of the poison material as taught by Aoyama in the body of the nuclear fuel element of Pieck-Popa because Aoyama teaches this improves the economic efficiency of the fuel element (5:59-6:3). 

	The body of the fuel element of the combination of Pieck-Popa-Aoyama would comprise the first, poison and fuel region of Pieck laterally between the second, fuel region of Pieck and the third, fuel region of Popa (Pieck, Fig. 1, [0079]; Popa, Fig. 1, 2:23-28), wherein the concentration of the poison, which is only in the second region in the combination of Pieck-Popa-Aoyama, increases as the lateral distance from the central axis of the body increases, as taught by Aoyama (Aoyama, Fig. 11b). Therefore, the greatest concentration of the poison material in body of Pieck-Popa-Aoyama would be at the interface of the first, poison and fuel region, as disclosed by Pieck, and the third, fuel region, as taught by Popa. 

Regarding claim 9, Pieck discloses (see Fig. 1) a nuclear fuel element (10) for use in a nuclear reactor, comprising:
a body (1, 2) comprising a poison material and a nuclear fuel material, wherein a central region (1) located proximate to a central axis of the body is substantially free of the poison material ([0079]);
	an additional region (2) surrounding the central region, the additional region comprising the poison material and the nuclear fuel material ([0045], [0079]); and
	a cladding material at least partially surrounding the body ([0078], [0120]).

	Pieck does not disclose a peripheral region surrounding the additional region. 

	Popa teaches (see Fig. 1) a nuclear fuel element (1) comprising an outer peripheral region (3) comprising nuclear fuel material and being substantially free of poison material, the outer portion of the peripheral region free of the poison material (2:23-25), the outer region surrounding a region comprising the poison material and the nuclear fuel material (2:26-28).

It would have been obvious to a POSA to modify the fuel element of Pieck in view of Popa’s teachings of an outer-most fuel layer because Popa teaches this shields the outside portion of the fuel element (3:11-13). 
	Pieck and Popa do not disclose or teach the concentration of the poison material increases with an increasing distance from the central axis of the body. 

Aoyama teaches (see Figs. 11a-11b) a nuclear fuel element (82f) comprising a poison material (gadolinia) wherein a concentration of the poison material within the fuel element increases with a lateral distance from a central axis of the body.

A POSA would have been motivated to increase the concentration of the poison material as taught by Aoyama in the nuclear fuel element of Pieck-Popa because Aoyama teaches this improves the economic efficiency of the fuel element (5:59-6:3). 

	The body of the fuel element of the combination of Pieck-Popa-Aoyama would comprise the additional, poison and fuel region of Pieck laterally between the central, fuel region of Pieck and the peripheral, fuel region of Popa (Pieck, Fig. 1, [0079]; Popa, Fig. 1, 2:23-28), wherein the concentration of the poison, which is only in the additional region in the combination of Pieck-Popa-Aoyama, increases as the lateral distance from the central axis of the body increases, as taught by Aoyama (Aoyama, Fig. 11b). Therefore, the greatest concentration of the poison material in body of Pieck-Popa-Aoyama would be at the interface of the additional, poison and fuel region, as disclosed by Pieck, and the peripheral, fuel region, as taught by Popa. 

	Further, the combination of Pieck-Popa-Aoyama teaches the cladding material at least partially surrounds the peripheral region (Pieck, [0078], [0120]; Popa, Fig. 1; Pieck teaches the cladding surrounds the nuclear fuel element/body; Popa teaches adding a peripheral region to the fuel element/body; therefore, the combination of Pieck-Popa-Aoyama would result in Pieck’s cladding at least partially surrounding Popa’s peripheral region of the nuclear fuel element). 

Regarding claim 10, Pieck in view of Popa further in view of Aoyama teaches the nuclear fuel element of claim 9. Pieck further discloses wherein the poison material comprises gadolinium oxide and the nuclear fuel material comprises uranium dioxide ([0061], [0087], [0165], [0170]).

Regarding claim 14, Pieck in view of Popa further in view of Aoyama teaches the nuclear fuel element of claim 9. Pieck further discloses the lateral dimension of the additional region is equal to about 7 percent and about 90 percent of a lateral dimension of the body (Fig. 1, [0082]; the thickness of Pieck’s region 2 ranges from 0.05-7.5% of the total radius of the fuel element/body; in other words, the total lateral dimension of Pieck’s region 2 ranges from 0.05-7.5% of the total width of the fuel element/body, which encompasses the claimed range).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieck in view of Popa and Aoyama further in view of Doerr.

Regarding claim 13, Pieck in view of Popa further in view of Aoyama teaches the nuclear fuel element of claim 9, but does not teach wherein a longitudinal dimension of each of the central region and the peripheral region is less than a height of the body.

Doerr teaches (see Fig. 1) a nuclear fuel element (1) wherein a longitudinal dimension of a central region (16) and a peripheral region (12) is less than a height of the fuel element.

It would have been obvious to a POSA to modify the body of the fuel element of Pieck-Popa-Aoyama in view of the teachings of Doerr because Doerr teaches this configuration enables axial thermal expansion of the fuel element and reduces the risks of chipping ([0042], [0047]).
	
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Examiner, Art Unit 3646                                                  
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646